Title: From Alexander Hamilton to Richard Hunewell and Nathan Rice, 10 April 1799
From: Hamilton, Alexander
To: Hunewell, Richard,Rice, Nathan


New York April 10th. 1799
Gentlemen

In consequence of a letter of which the inclosed is a copy, the arrangement, of which a copy is also inclosed, was made by General Brooks. But you will perceive that it is incomplete in respect to the delineation of the subdistricts and the fixing upon a place in each for a rendezvous. This place ought to be chosen with an eye to the accommodation of the recruits, to the convenient procuring of supplies on the spot, and to the easy conveyance of such as are to be sent there. I request that you will in concert with General Brooks complete the arrangement and transmit me the result.
Expecting a more rapid progress in the preliminary measures for recruiting I had recourse to the Delegation of Massachusettes. Their ideas will be seen in the extract herewith sent of a letter from Mr. Sedgwick. As the plan was digested in the close of the session, when there was little time for deliberation, I have supposed that it may be less perfect than it would otherwise have been. I therefore send it for consideration—to guide but not to govern.
It is now essential that all remaining measures preparatory to the commencement of the recruiting service should be executed with promptitude. I am anxious to receive the nominations of your Regimental Staff. If the consultation directed to be had with your officers towards the selection of a Pay Master should be likely to occasion further material delay, I request, that you will yourself name to me provisionally the person, whom you think most likely to engage the suffrages of your officers.
One of you, to whose hands this letter shall first come, will be pleased to write immediately to the other on the subject of it, so as to effect a meeting without loss of time. Should absence or any other circumstance interfere with the speedy consultation of General Brooks you will together make the arrangement without his aid.
With consideration   I am Gentlemen   Yr Obed ser
Lt Colonels
